DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species II in the reply filed on March 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner agrees that claims 1-4, 6, 9, and 10 are readable on the elected species, and therefore, claims 5, 7, and 8 are withdrawn.
Information Disclosure Statement
The information disclosure statement filed November 14, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “A door handle system for a vehicle door that can be” should be changed to “A door handle system in combination with a vehicle door that is,” in lines 10 and 11, the phrase “or on one of a plurality of said flaps” should be removed, and in lines 24 and 25, the phrase “of the vehicle door” should be removed.
In regards to claim 2, lines 2 and 3, and claim 3, line 3, the phrase “or each of a plurality of said flaps” should be removed.
In regards to claim 6, line 1, the phrase “wherein said at least one flap comprises two flaps, and” should be inserted before the phrase “wherein said door handle,” in lines 2 and 3, the phrase “is closed by two said flaps” should be changed to “is reversibly closed by said two flaps,” and in line 3, the phrase “said flaps” should be changed to “said two flaps.
Appropriate correction is required.
Claim Interpretation
In regards to claim 1, it is unclear whether the claim is drawn to the door handle system alone or the door handle system in combination with vehicle door and door adjusting motor.  The preamble of the claim suggests that the claim is drawn to the door handle system alone, however, the last 4 lines of the claim suggest that the vehicle door and the door adjusting motor are required by the claim.  Therefore, the claim will be examined as drawn to the combination, and the claim language should reflect this.  See claim objection above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In regards to claim 9, the specification does not provide support for an embodiment of the device to operate a door adjusting motor, as required by claim 1, and to activate an illuminating device, as recited in claim 9.  The specification sets forth in Paragraph 26 that the illuminating device is part of an embodiment separate from the embodiment having the door adjusting motor discussed in Paragraph 9.
In regards to claim 10, the specification does not provide support for an embodiment of the device to operate a door adjusting motor, as required by claim 1, and to control a window lifter associated with a window, as recited in claim 10.  The specification sets forth in Paragraph 27 that the window lifter is part of an embodiment .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of said flaps" in line 11. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how many flaps applicant intends to claim, and how the “plurality of said flaps” are related to the at least one flap also recited in the claim. The claim will be examined as reciting at least one flap. See claim objection above.
In regards to claim 6, the term "a bridge shape" is a relative term which renders the claim indefinite. The term "a bridge shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, bridges can be of various shapes, and therefore, the metes and bounds of the term “a bridge shape” cannot be determined.
Claim 9 recites the limitation "the vehicle" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. See objection to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wölfl et al. (DE 102006027473 A1) in view of Teshima et al. (US Pub. No. 2007/0290796 A1).
In regards to claim 1, Wölfl et al. discloses a door handle system for a vehicle door, the door handle system comprising: a door handle 8 having a rear side (side with component 7, Figure 3); at least one flap 3a for reversibly closing off a grip recess formed in the vehicle door (see Figure 3 below) and set back with respect to an outer surface of the vehicle door relative to the rear side of said door handle (see Figure 3 below); an adjusting device 4 configured to pivot said at least one flap between a 

    PNG
    media_image1.png
    691
    800
    media_image1.png
    Greyscale

In regards to claim 2, 
In regards to claim 3, Wölfl et al. discloses that said distance sensor is embodied as a capacitive distance sensor, and wherein said at least one flap forms a respective sensor electrode of said capacitive distance sensor (Paragraph 28 of the Computer Generated Translation).
In regards to claim 4, Wölfl et al. discloses that said at least one flap is pivoted into the opened position against a wall of said grip recess (wall having portion 16, Figure 4).
In regards to claim 6, Wölfl et al. discloses that said at least one flap comprises two flaps (the device including another flap 8a, Figure 3), and wherein said door handle spans said grip recess in “a bridge shape” (Figures 2a-3), said grip recess is reversibly closed by said two flaps in the closed position (the grip recess being covered by both flaps 3a and 8a in Figure 2a), said flaps being arranged on two sides with respect to said door handle (Figures 3 and 4).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wölfl et al. (DE 102006027473 A1) in view of Teshima et al. (US Pub. No. 2007/0290796 A1) as applied to claims 1-4 and 6 above, and further in view of Okada et al. (US Pub. No. 2011/0140479 A1).  Wölfl et al. in view of Teshima et al. teaches the door handle system as applied to claim 1 above, but fails to teach that the control and evaluating unit is configured so as to active an illuminating device of the vehicle when detecting that the vehicle user is approaching the at least one flap. Okada et al. teaches a control and evaluating unit 211 that is configured so as to activate an illuminating device 156 of a vehicle when detecting that a vehicle user .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wölfl et al. (DE 102006027473 A1) in view of Teshima et al. (US Pub. No. 2007/0290796 A1) as applied to claims 1-4 and 6 above, and further in view of Steegmann et al. (US Pub. No. 2008/0021619).  Wölfl et al. discloses the door handle system as applied to claim 1 above, but fails to disclose that the control and evaluating unit is configured to control a window lifter associated with a window pane of the vehicle door when detecting that the vehicle user is approaching the at least one flap.  Steegmann et al. teaches that it is known to use information or signals from sensors to provide the information necessary such that a window lift associated with a window pane of a vehicle door can be controlled (Paragraph 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the control and evaluating unit of Wölfl et al. can use information or signals from the distance sensor to control a window lifter associated with a window pane, and therefore, affect the position of the window pane, so as to enhance the user friendly features of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 18, 2021